Citation Nr: 1614835
Decision Date: 04/12/16	Archive Date: 05/26/16

DOCKET NO. 04-37 985A    DATE  APR 12 2016



On appeal from the Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent from October 22, 2002 to September 20, 2007 and in excess of 70 percent from September 21, 2007 to June 29, 2008 for posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date earlier than September 5, 2014, for the grant of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).

3. Entitlement to special monthly compensation (SMC).



REPRESENTATION

Veteran represented by:	John Berry, Attorney at Law



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran had active service from July 1970 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2003 and October 2014 rating decisions by the Des Moines, Iowa Department of Veterans Affairs Regional Office (RO).

In an April 2013 Board decision, the Board denied entitlement to a rating in excess of 30 percent prior to June 2, 2004; granted a rating of 50 percent from June 2, 2004 through September 20, 2007 and denied a rating in excess of 50 percent for that period; and denied a rating in excess of 70 percent from September 21, 2007; for service-connected PTSD.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 Order, the Court vacated the portion of the Board's April 2013 decision that denied a disability rating in excess of 30 percent for the PTSD prior to June 2, 2004, a disability rating in excess of 50 percent from June 2, 2004 to September 20, 2007, and a disability rating in excess of 70 percent from September 21, 2007 and remanded the issues to the Board for action consistent with the Joint Motion for Remand (JMR).  In June 2014, the Board remanded this case for additional development

In a January 2015 decision, the Board granted a 50 percent rating to the PTSD from October 22, 2002, to June 29, 2008 and granted a 100 percent rating to the PTSD from June 30, 2008.  As was pointed out in a subsequent JMR, this appeared to suggest a reduction from 70 percent to 50 percent for PTSD, which does not appear to have been the Board's intention.  As such, the captioned issue has been adjusted to clarify the issue on appeal.

The Board denied entitlement to an effective date earlier than September 5, 2014, for the grant of entitlement to TDIU. The Veteran appealed the Board decision to the Court.

In an August 2015 Order, the Court granted the parties Joint Motion and vacated the portion of the January 7, 2015 Board decision that denied a disability rating in  excess of 50 percent evaluation for PTSD from October 22, 2002 to June 30, 2008, for the PTSD and that denied an effective date earlier than September 5, 2014 for the grant of TDIU.  The portion of the January 2015 Board decision that found that the Veteran was entitled to a 50 percent disability rating for the PTSD prior to June 30, 2008 and entitled to a 100 percent rating from June 30, 2008 for the service­ connected PTSD was not disturbed.

The parties to the August 2015 Joint Motion agreed that remand was warranted because the Board erred in the January 2015 decision as it did not adequately address why it "effectively reduced" the Veteran's rating from 70 percent to 50 percent assigned to the service-connected PTSD for the period between September 21, 2007 and June 30, 2008.  The parties to the Joint Motion also assert that the claim of entitlement to an earlier effective date for the award of TDIU is inextricably intertwined with the increased rating claim for PTSD that is being remanded and, therefore, the TDIU claim warrants remand as well.  The August 2015 Court order granted the motion for a partial remand.

The Board points out that in a November 2013 Order, the Court vacated only the portion of the Board's April 2013 decision that denied a disability rating in excess of 30 percent for the PTSD prior to June 2, 2004, a disability rating in excess of 50 percent from June 2, 2004 to September 20, 2007, and a disability rating in excess of 70 percent from September 21, 2007.  The Board notes that during the pendency of the appeal for a higher disability rating for PTSD, the 70 percent rating was initially assigned in a February 2012 rating decision; the RO increased the disability rating to 70 percent from September 21, 2007.  The April 2013 Board decision confirmed the assignment to the 70 percent rating and denied entitlement to a disability rating in excess of 70 percent from September 21, 2007 for the PTSD. This portion of the April 2013 Board decision was not vacated by the Court in the November 2013 Order and this disability rating is still in effect.  The Board has recharacterized the issue on appeal as set forth on the title page.

The issues of a disability rating in excess of 50 percent from October 22, 2002 to September 20, 2007 and in excess of 70 percent from September 21, 2007 to June 29, 2008 for PTSD and entitlement to an effective date earlier than September 5, 2014, for the grant of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

The Veteran is currently rated at 100 percent for his PTSD and receives three separate ratings for diabetes mellitus, hypertension, and chronic diarrhea which combine to a 60 percent rating.



CONCLUSION OF LAW

Criteria for SMC have been met.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a December 2015 Brief, the Veteran's representative argued that he was entitled to SMC based on the Board's grant of a 100 percent rating for PTSD, pursuant to 38 U.S.C.A § ll14(s) and 38 C.F.R. § 3.350(i).  The representative noted that in addition to his totally disabling PTSD, Veteran is separately service connected for hypertension (rated at 30 percent), chronic diarrhea (rated at 30 percent), and diabetes mellitus (rated at 20 percent).

A veteran is presumed to be seeking the maximum benefit allowed by law or regulation, and such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  Moreover, VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  Relevant to this appeal, a claim for increased disability compensation may include the "inferred issue" of entitlement to SMC even where the veteran has not expressly placed entitlement to SMC at issue. See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).

Special monthly compensation at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § ll14(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).

As noted, the Veteran is rated at 100 percent for his PTSD.  He is also service connected disabilities for hypertension, diabetes mellitus, and chronic diarrhea which are separate and distinct disabilities from the PTSD, and which involve different anatomical segments or bodily systems.  These three service connected disabilities combine to 60 percent.  As such, the Veteran meets the criteria for SMC, and SMC is therefore granted.



ORDER

SMC is granted.



REMAND

In the August 2015 Joint Motion, the Veteran and his attorney argue that he is entitled to separate awards of service connection for the coincident mental disorders, or, in the alternative, an increased rating prior to June 30, 2008 for the service-connected PTSD, since he believes that the evidence shows the coincident conditions were diagnosed as far back as June 2004.  He asserts that the record shows that alcohol dependence was diagnosed at the June 2004 PTSD exam and depression was diagnosed at the March 2000 psych consult.  The Veteran argues that these disorders were not properly reflected in his PTSD rating.

Review of the record shows that a February 2012 rating decision granted service connection for depression and alcohol dependence associated with PTSD from January 24, 2012 and the disorders were evaluated with the PTSD.

Thus, the Board finds that the issues of service connection for depression and alcohol dependence associated with PTSD prior to January 24, 2012 and service connection for coincident mental disorders associated with the service-connected PTSD should be remanded to the AOJ for adjudication in the first instance.  See generally Bernard v. Brown, 4 Vet. App. 384 (1993) (veteran must be given adequate notice of need to present evidence and argument and opportunity for hearing on question not previously considered by RO, unless Board can show veteran is not prejudiced by Board's decision without prior consideration of question by RO).  These issues should also be adjudicated prior to the resolution of the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Further, the Board notes that the Veteran's attorney argued in the December 2015 brief on appeal that he wished to have the appeal remanded to the AOJ for readjudication.

The issue of entitlement to an earlier effective date for TDIU is also inextricably intertwined with the claim for an increased rating for PTSD prior to July 29, 2008 and therefore, the adjudication of the TDIU claim must be deferred pending resolution of the increased rating claim. See Harris; supra.

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the issue of service connection for depression and alcohol dependence associated with PTSD prior to January 24, 2012 and service connection for other coincident mental disorders associated with the service­ connected PTSD.

2. Readjudicate the issues of entitlement to an increased rating in excess of 50 percent from October 22, 2002 to September 20, 2007 and in excess of 70 percent from September 21, 2007 to June 29, 2008 for PTSD and entitlement to an effective date earlier than September 5, 2014, for the grant of TDIU.

3. Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.   The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals






